Affirmsd by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nelson Rafael Zapata-Vicente appeals the district court’s order denying his mo*306tion filed pursuant to Fed.R.Crim.P. 86. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Zapata-Vicente, No. 3:01-cr-00061-JRS-1 (E.D.Va. May 28, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.